DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07 July 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhamkin 5347806 in view of Patel 20190003419.
Regarding claim 12, Nakhamkin teaches a combined cycle power plant (Figs 1 or 4), comprising: 

    PNG
    media_image1.png
    649
    868
    media_image1.png
    Greyscale

a multi shaft gas turbine cycle (Figs 1 or 4) that comprises a compressor (10, 110, 210; C1, C2, C3), a combustor (220), at least one turbine stage (230, 130, 30; T3, T2, T1), and a generator (60) driven by the at least one turbine stage (30, T1), 
wherein the compressor comprises a first compressor stage (C1, 10), a second compressor stage (C2, 110), and a third compressor stage (C3, 210); 
a first intercooler (40) between the first compressor stage and the second compressor stage (Fig 4); and 
a second intercooler (140) between the second compressor stage and the third compressor stage. 
Nakhamkin also teaches the option of adding a bottoming Rankine cycle (Col.2 ll.22-27; Col.3 ll.46-50; in Fig 4) comprising an exhaust gas heat exchanger (90; in Fig 4) where the Rankine cycle fluid is heated by exhaust gas from the topping gas turbine cycle to produce additional power using the waste heat from the topping gas turbine cycle (Col.2 ll.22-27; Col.3 ll.46-50; in Fig 4). 

    PNG
    media_image2.png
    692
    747
    media_image2.png
    Greyscale

Nakhamkin does not teach the bottoming Rankine cycle (with the exhaust gas heat exchanger) further comprising a turbine, a pump, a condenser, and another generator driven by the turbine; a Rankine cycle circuit in which the Rankine cycle fluid exits the turbine, flows through the condenser and the pump, then splits into three flows that flow in parallel with respect to a flowpath that passes through the turbine, the condenser and the pump, the three flows that flow in parallel with respect to the flowpath comprise: a first flow flowing through the exhaust gas heat exchanger (where the Rankine cycle fluid is heated by the exhaust gas from the topping gas turbine cycle); a second flow flowing through the first intercooler where the Rankine cycle fluid is heated by compressed air in the compressor; and a third flow flowing through the second intercooler where the Rankine cycle fluid is heated by the compressed air in the compressor; the three flows then combine into a combined flow that returns to the turbine.
However, Patel teaches a waste heat recovery system to produce additional power using waste heat from a topping combustion engine cycle ([0003]) using a Rankine cycle ([0011]) comprising a turbine (expander 165), an exhaust gas heat exchanger (135), a pump (140), a condenser (155) and a generator driven by the turbine (Fig 3; [0002-4,0011]); where a Rankine cycle fluid (an organic fluid [0033]) exits the turbine, flows through the condenser and the pump, then splits into three flows (142, 143, 144) that flow in parallel with respect to a flowpath (at least from 163 to 130, 164, 165, 154, 150, 153, 155, 140, and 141) that passes through the turbine, the condenser, and the pump (Fig 3),

    PNG
    media_image3.png
    772
    1112
    media_image3.png
    Greyscale

the three flows that flow in parallel with respect to the flowpath comprise: 
a first flow (from 144 to 160, 161, 135, 162) flowing through an exhaust gas heat exchanger (exhaust boiler 135; different and separate from exhaust superheater 130) where the Rankine cycle fluid is heated by exhaust gas from the gas turbine cycle (Fig 3; [0029]); 
a second flow (from 143 to 146, 114, 147) flowing through a first intercooler (114; note, there is no special definition provided for the term “intercooler” in the Specification and it is interpreted under plain meaning as a “device for cooling a fluid…between successive heat-generating processes” from Merriam Webster Dictionary) where the Rankine cycle fluid is heated by compressed air in a compressor (stage 113); and 
a third flow (from 142 to 112, 145) flowing through a second intercooler (112) where the Rankine cycle fluid is heated by the compressed air in a compressor (stage 111) respectively,  
the three flows then combine into a combined flow (at 163) that returns to the turbine (via 130, 164).
The three flows through 142, 143, and 144, to the exhaust heat exchanger, first intercooler, and second intercooler, are in parallel with respect to the flowpath through the turbine, condenser, and pump as shown in Fig 3. That is, parallelism in a circuit is defined by each flow sharing a common node. In this case, the three flows 142, 143, 144 all share a common node with the flowpath through the turbine, condenser, and pump via 141.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Rankine cycle circuit of Patel to provide the required cooling in Nakhamkin, in order to recover additional waste heat from the topping combustion engine cycle and provide additional electrical energy generation (Patel [0002-4,0011]). 
	Regarding claim 14, Nakhamkin in view of Patel teaches all the limitations of the claimed invention as discussed above. Nakhamkin further teaches a recuperator (50) configured to receive the compressed air from the compressor (at 22), to receive the exhaust gas (at 4), and to transfer heat from the exhaust gas to the compressed air (Figs 1 or 4; Table 1).
Regarding claim 15, Nakhamkin in view of Patel teaches all the limitations of the claimed invention as discussed above. Nakhamkin in view of Patel as discussed so far, does not teach the Rankine cycle fluid comprises an organic fluid.
However, Patel further teaches the Rankine cycle fluid comprises an organic fluid ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Rankine cycle circuit of Patel to provide the required cooling of Nakhamkin in view of Patel, in order to recover additional waste heat from the topping combustion engine cycle and provide additional electrical energy generation (Patel [0002-4,0011]). 

Claims 16 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Nakhamkin in view of Patel, further in view of Lehar 20130133868.
Regarding Claim 16, Nakhamkin in view of Patel teaches all the limitations of the claimed invention as discussed above. Nakhamkin further teaches the hot side inlets of the first intercooler, second intercooler, and recuperator are: 
In Fig 1: 426degF, 318degF, and 564degF, respectively
In Fig 4: 397degF, 350degF, and 644degF, respectively, 
which are all above the supercritical temperatures of several organic fluids (e.g., methane, ethylene, ethane, etc.).  
Nakhamkin in view of Patel does not teach the organic fluid in the first intercooler, the second intercooler, and the exhaust gas heat exchanger comprise a similar phase, which is supercritical.
However, Lehar teaches that “operating ORC systems in the supercritical region can generate an efficiency improvement in the power generation system” ([0010]). 
Also note, this is a desired result (or intended use) of the power plant, where the phase of the organic fluid depends upon the operating temperature(s) of the compressor(s) and the engine exhaust as compared to the critical point of the organic fluid chosen. That is, if the organic fluid chosen has a critical point that is lower than the temperature/pressure experienced at any point in the intercooler(s) and the exhaust gas heat exchanger, the organic fluid would be supercritical in the respective components.  MPEP 2114 (II) provides that apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); thus, a claim containing a recitation with respect to the manner in which a claimed apparatus (the power plant) is intended to be employed (in this case, in a manner so as to achieve supercritical phase organic fluid in the intercooler(s) and the exhaust gas heat exchanger) does not differentiate the claimed apparatus from the prior art apparatus (of Nakhamkin in view of Patel) if the prior art apparatus teaches all the structural limitations of the claim (as discussed in the claim mapping above) (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Furthermore, the organic fluid is recited as the material or article worked upon by the apparatus and MPEP2115 provides that inclusion of the material or article (in this case, organic fluid) worked upon by a structure (in this case the power plant system) being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Finally, MPEP2144.07 provides that the selection of a known material, in this case an organic fluid, based on its suitability for its intended use, in this case by having a low critical temperature below the operating temperatures of the system for supercritical ORC operation as taught by Lehar, supports a prima facie obviousness determination. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an organic fluid that would be supercritical at the operating conditions in Nakhamkin in view of Patel, in order to increase the efficiency of the ORC system (Lehar, [0010]). 

Response to Arguments
Applicant's arguments filed 07 July 2022 are moot because they do not apply to the current rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741